Citation Nr: 1042681	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for headaches 
as secondary to bacterial meningitis residuals.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for dizziness 
with loss of equilibrium as secondary to bacterial meningitis 
residuals.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for bilateral 
leg numbness as secondary to bacterial meningitis residuals.

4.  Entitlement to an evaluation in excess of 10 percent for 
bacterial meningitis residuals.

5.  Entitlement to an effective date earlier than July 26, 2005 
for the assignment of a 10 percent evaluation for residuals, 
status post pneumothorax.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to June 
1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana, and a June 2006 rating decision of the RO 
located in North Little Rock, Arkansas.

Despite the determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-
92.  

The Veteran requested a videoconference Board hearing on her 
September 2006 Form 9 appeal.  A videoconference Board hearing 
was scheduled for December 14, 2007.  The Veteran failed to 
appear and, therefore, her request for a hearing is considered 
withdrawn.

The Veteran's claims for service connection for headaches, 
dizziness, and bilateral leg numbness as secondary to bacterial 
meningitis residuals are reopened, as explained below.  The 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  In June 1994, and in February 2002, unappealed RO decisions 
denied service connection for headaches.

2.  Evidence submitted since the RO's February 2002 decision is 
not cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for headaches, to include as secondary to bacterial meningitis 
residuals.

3.  In June 1994, an unappealed RO decision denied service 
connection for dizziness.

4.  Evidence submitted since the RO's June 1994 decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
dizziness with loss of equilibrium as secondary to bacterial 
meningitis residuals.

5.  In June 1994, an unappealed RO decision denied service 
connection for bilateral leg numbness.

6.  Evidence submitted since the RO's June 1994 decision is not 
cumulative or redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral leg numbness as secondary to bacterial meningitis 
residuals.





CONCLUSIONS OF LAW

1.  The February 2002 RO decision denying the Veteran's claim of 
service connection for headaches as secondary to bacterial 
meningitis residuals is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for headaches as secondary to 
bacterial meningitis residuals has been received.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

3.  The June 1994 RO decision denying the Veteran's claim of 
service connection for dizziness is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for dizziness with loss of 
equilibrium as secondary to bacterial meningitis residuals has 
been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2010).

5.  The June 1994 RO decision denying the Veteran's claim of 
service connection for bilateral leg numbness is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for bilateral leg numbness as 
secondary to bacterial meningitis residuals has been received.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's applications to reopen her 
previously denied claims for service connection for headaches, 
dizziness with loss of equilibrium, and bilateral leg numbness as 
secondary to bacterial meningitis residuals, the claims are 
reopened and remanded for further development, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA with regard to the applications to reopen is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

A.  Headaches

The issue is whether new and material evidence has been received 
to reopen the Veteran's previously denied claim of entitlement to 
service connection for headaches as secondary to bacterial 
meningitis residuals.  After a review of the evidence of record, 
the Board finds that new and material evidence has been received.

By way of background, an unappealed June 1994 RO decision denied 
the Veteran's claim of entitlement to service connection for 
headaches.  The Veteran did not file a notice of disagreement, 
and the June 1994 RO decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  In July 2001, the Veteran filed an 
application to reopen her claim.  A February 2002 RO decision 
reopened and denied the Veteran's claim for service connection 
for headaches as secondary to bacterial meningitis residuals on 
the merits, citing the lack of any evidence linking her headaches 
to her service-connected bacterial meningitis residuals.  The 
Veteran did not file a notice of disagreement, and the February 
2002 RO decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2010).  In June 2004, the Veteran filed a request to reopen her 
claim.

At the time of the February 2002 RO decision, the evidence of 
record included 
(1) the Veteran's service treatment records, (2) August 1993 VA 
examination reports (general and neurological), (3) December 1996 
VA examination reports (non-tuberculosis and neurological), (4) 
post-service VA treatment records dated November 1998 to June 
2001, and (5) April 2001 private hospital records.  The Board 
notes that the VA examination reports, the VA treatment records, 
and the private treatment records all reflected complaints of and 
treatment for headaches.  See, e.g., VA Treatment Records, 
January 1998 and April 2001.

Since the final February 2002 RO decision, new evidence 
associated with the claims file includes but is not limited to 
(1) VA treatment records dated July 2003 to September 2004 
reflecting diagnoses and treatment for headaches (e.g., May and 
September 2004), and (2) a February 2005 VA examination report.  
The February 2005 VA examination report reflects, among other 
things, the Veteran's complaints of experiencing headaches 
"pretty often" and that she attributed them to her bacterial 
meningitis.  The examiner recorded diagnoses of status post 
bacterial meningitis residuals and headaches, and also noted in 
his report that the Veteran "does not have any major systemic 
illnesses, such as hypertension, heart disease, or diabetes."  
In light of the Veteran's reports of continuing symptomatology, 
the Board finds that the low threshold requirement for new and 
material evidence has been met.  As such, the claim is reopened.

B.  Dizziness

The issue is whether new and material evidence has been received 
to reopen the Veteran's previously denied claim of entitlement to 
service connection for dizziness with loss of equilibrium as 
secondary to bacterial meningitis residuals.  After a review of 
the evidence of record, the Board finds that new and material 
evidence has been received.

By way of background, an unappealed June 1994 RO decision denied 
the Veteran's claim of entitlement to service connection for 
dizziness on the basis that her symptoms resolved with treatment 
for her bacterial meningitis in service.  The Veteran did not 
file a notice of disagreement, and the June 1994 RO decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  In June 
2004, the Veteran filed a request to reopen her claim for service 
connection as secondary to bacterial meningitis residuals.

At the time of the June 1994 RO decision, the evidence of record 
included 
(1) the Veteran's service treatment records, and (2) two August 
1993 VA examination reports (general and spinal/neurological).  
Neither of the VA examination reports, however, reflected any 
reports of experiencing dizziness post-service, nor was there any 
other medical evidence of records reflecting complaints of 
dizziness.  In fact, the August 1993 VA neurological examination 
report reflects that examination of the Veteran was unremarkable, 
and that further testing was not necessary.

Since the final June 1994 RO decision, new evidence associated 
with the claims file includes but is not limited to (1) VA 
treatment records dated November 1998 to September 2004 
reflecting complaints of dizziness (e.g., January 1998, April 
2001, May 2004, and September 2004) and a diagnosis of dizziness 
(May 2004), (2) April 2001 private hospitalization records 
reflecting a discharge diagnosis of dizziness, and (3) December 
1996 (neurological) and February 2005 VA examination reports 
reflecting complaints of dizziness.

As the newly associated VA treatment records dated from November 
1998 to September 2004, and VA examination reports dated December 
1996 and February 2005, reflect complaints and diagnoses of 
dizziness, the Board finds that these records satisfy the low 
threshold requirement for new and material evidence.  As such, 
the claim is reopened.



C.  Bilateral Leg Numbness

The issue is whether new and material evidence has been received 
to reopen the Veteran's previously denied claim of entitlement to 
service connection for bilateral leg numbness as secondary to 
bacterial meningitis residuals.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been received.

By way of background, an unappealed June 1994 RO decision denied 
the Veteran's claim of entitlement to service connection for 
bilateral leg numbness on the basis that it was a temporary 
condition that resolved in service.  The Veteran did not file a 
notice of disagreement, and the June 1994 RO decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  In June 2004, 
the Veteran filed a request to reopen her claim.

At the time of the June 1994 RO decision, the evidence of record 
included 
(1) the Veteran's service treatment records, and (2) two August 
1993 VA examination reports (general and spinal/neurological).  
Neither of the examination reports, however, reflected any 
complaints or diagnosed bilateral leg condition, nor was there 
any other medical evidence of records reflecting complaints of 
any leg problems.

Since the final June 1994 RO decision, new evidence associated 
with the claims file includes but is not limited to (1) VA 
treatment records dated November 1998 to September 2004 
reflecting complaints of experiencing "pins and needles" in her 
legs and left leg tingling (e.g., January 1998 and May 1999), (2) 
a December 1996 VA neurological examination report that reflects 
that the Veteran complained of experiencing burning and 
paresthesias sensations in her legs, and (3) a February 2005 VA 
examination report that reflects that the Veteran reported 
experiencing tingling sensations in her extremities.

As the newly associated VA treatment records dated November 1998 
to September 2004 and December 1996 and February 2005 VA 
examination reports reflect complaints of symptoms of burning, 
paresthesias, and tingling in the Veteran's legs, the Board finds 
that these new records satisfy the low threshold requirement for 
new and material evidence.  As such, the claims are reopened.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of service connection for headaches as secondary 
to bacterial meningitis residuals, the Veteran's claim is 
reopened; to that extent only, the appeal is granted.

As new and material evidence has been submitted regarding the 
Veteran's claim of service connection for dizziness with loss of 
equilibrium as secondary to bacterial meningitis residuals, the 
Veteran's claim is reopened; to that extent only, the appeal is 
granted.

As new and material evidence has been submitted regarding the 
Veteran's claim of service connection for bilateral leg numbness 
as secondary to bacterial meningitis residuals, the Veteran's 
claim is reopened; to that extent only, the appeal is granted.


REMAND

A.  Headaches, Dizziness, and Bilateral Leg Numbness

The Veteran claims that she experiences headaches, dizziness with 
loss of equilibrium, and bilateral leg numbness secondary to her 
service-connected bacterial meningitis residuals.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of these three claims.

As noted above, most recently, the Veteran was provided with a VA 
examination in February 2005 with regard to all three of her 
claims for service connection for headaches, dizziness with loss 
of equilibrium, and bilateral leg numbness claimed as secondary 
to her service-connected bacterial meningitis residuals.  The 
February 2005 VA examiner noted that the Veteran reported 
experiencing headaches, dizzy spells, and tingling in her lower 
extremities.  Although the RO had specifically asked the examiner 
to provide opinions as to whether the Veteran's claimed 
headaches, dizziness, and bilateral leg numbness were secondary 
to her service-connected bacterial meningitis residuals, the 
February 2005 VA examiner did not provide the requested opinions.  
Therefore, the Board finds that a remand is necessary for 
clarification as to the nature and etiology of the claimed 
conditions so that a decision can be made by the Board on the 
Veteran's claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).

B.  Bacterial Meningitis Residuals

The Veteran's bacterial meningitis residuals are currently 
assigned a 10 percent rating, effective June 2, 1993.  The 
Veteran seeks a higher rating.

The Veteran's bacterial meningitis residuals are evaluated under 
Diagnostic Code 8019, which provides a 10 percent minimum rating 
for residuals of meningitis, and a 100 percent rating for active 
disease.  A note to Diagnostic Code 8019 provides that 
"residuals not capable of objective verification, i.e., 
headaches, dizziness. . ." must be approached on the basis of 
the diagnosis recorded.  As noted above, the Veteran's claims for 
service connection for headaches and dizziness, claimed as 
secondary to bacterial meningitis residuals, are being remanded 
so that the Veteran may be afforded a new VA examination.  As 
headaches and dizziness are clearly residuals contemplated (but 
not required) by Diagnostic Code 8019, the Board notes that 
further development and adjudication of those claims may provide 
evidence in support of her increased rating claim for bacterial 
meningitis residuals.  The Board, therefore, concludes that it 
would be inappropriate at this juncture to enter a final 
determination on the claim for an increased rating for bacterial 
meningitis residuals.  See Henderson v. West, 12 Vet. App. 11 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180 (19910 (where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined).  Likewise, 
the Board finds that any other claimed residuals of her service-
connected meningitis should also be addressed by the new VA 
examination, to include her complaints of facial asymmetry (also 
referred to as facial paralysis or degradation).  See Informal 
Hearing Presentation, September 2010.

C.  Effective Date

The Veteran is seeking entitlement to an effective date prior to 
July 26, 2005 for the assignment of a 10 percent evaluation for 
service-connected residuals, status post pneumothorax.

Where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation, the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see 
also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. 
App. 125 (1997).  If such an increase is not factually 
ascertainable within the year prior to the date of receipt of the 
claim, the effective date shall be the date of the receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2009).

The Board notes that the Veteran's residuals, status post 
pneumothorax, were initially assigned a noncompensable rating by 
way of a June 1994 RO decision, effective June 2, 1993.  In 
October 1996, the Veteran filed an increased rating claim, and a 
January 1997 RO decision continued the noncompensable evaluation.  
Subsequently, the RO apparently treated July 26, 2005 
correspondence from the Veteran as an informal increased rating 
claim for her pneumothorax residuals, and a June 2006 RO decision 
granted an increased rating of 10 percent, effective July 26, 
2005.  The Veteran filed an August 2006 notice of disagreement 
with the effective date of the increased rating.

The Board notes, however, that no SOC has been issued by the RO.  
Thus, this claim must now be remanded to allow the RO to provide 
the Veteran with an appropriate SOC on this issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  
This issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination 
to determine and etiology of her claimed 
headaches, dizziness, and bilateral leg 
numbness.  Please provide opinions as to 
whether it is "at least as likely as not" 
(50-50 probability) that the Veteran's 
claimed headaches, dizziness, and bilateral 
leg numbness are secondary to her bacterial 
meningitis residuals or otherwise related to 
service.  Please also note whether the 
Veteran has any facial asymmetry (or facial 
paralysis or degradation) secondary to her 
bacterial meningitis residuals, and please 
note any other residuals found on examination 
(and specifically note that they constitute 
residuals).

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  All necessary tests and studies 
should be conducted.  The examiner must 
provide a complete rationale for all 
findings.  If the examiner concludes that any 
of the above conditions are not secondary to 
the Veteran's bacterial meningitis residuals 
and are not otherwise related to service, the 
examiner should explain, in detail, the 
reasoning behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Provide the appellant with an SOC 
addressing the issue of entitlement to an 
effective date prior to July 26, 2005, for 
the assignment of a 10 percent rating for 
residuals, status post pneumothorax.  The 
appellant should be informed that after the 
issuance of the SOC, she must file a timely 
and adequate substantive appeal in order to 
perfect an appeal of this issue to the Board.  
If a timely substantive appeal is not filed, 
this claim should not be certified to the 
Board.

3.  After the above development has been 
completed, readjudicate the Veteran's claims.  
If her claims remain denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and her representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


